DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 1 is objected to because of the following informalities: In line 15, the limitation of “responsive the determining” appears to be grammatically incorrect and should be changed to –responsive to the determining---.  In line 21, the limitation of “a the dispensing end of the feeder chute” appears to be a mistype and should be ---at the dispensing end of the feeder chute---.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1,4,5,7-10 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint 
 	For claim 1, the added limitation of “wherein the species selectivity is determined by a chute width, a chute height and chute depth” is not supported in applicant’s original disclosure. Nowhere in the specification does it explained or discussed that the species selectivity is determined by the width, height, and depth of the chute. In addition, it is not clear how this is to be achieved because each species has different body dimensions so does the chute width, height, and depth change each time the imaging device capture a species? Furthermore, in text searching the words “height” and “depth”, none were found. Thus, it is deemed that the added limitation is not supported in the original disclosure and is a new matter issue. 
	All other claims depending on claim 1 are also rejected the same. 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1,4,5,7-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
 	For claim 1, the claim calls for a Jepson type claim but the format is unclear and incorrect. For example, the claim calls for an “improvement” but failed to state in the preamble, a general description of all the elements or steps of the claimed combination 
 	For claim 4, the limitation of “the one or more imaging devices” lacks prior antecedent basis.
	All other claims depending on one or more of the above rejected claims are also rejected the same.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 & 5 are rejected under 35 U.S.C. 103 as being unpatentable over   Niemela (US 20150181801 A1) in view of Monk (US 20160227736 A1) and Trottier et al. (US 20160007565 A1).  
 	For claim 1, Niemela teaches an improved feeder chute system for controlling dispensing of animal feed, the improvement comprising: 
an imaging device (24) positioned atop a species-selective feeder chute (para. 0026 states the feeder chute is for authorized animals such as a deer as shown in fig. 1 and not other large games, thus, making the feeder chute species-selective) which captures the surrounding (para. 0030), wherein the species selectivity is determined by a chute width, a chute height and chute depth to prevent a cow from accessing feed while allowing a deer to access feed according to the biological dimensions of snout and tongue (fig. 1 shows a deer and the opening in the chute accommodating the deer, thus, the dimension of the chute is implied to accommodate to a deer and not other animals such as a cow); 
an image recognizer (para. 0030) which: receives one or more image frames from the imaging device: detects, in the received image frame, arrival of an animal at a 
a controller (para. 0030) which, responsive to the determining of at least the animal detected, operates a gate (70) of the feeder chute to temporarily close to prevent flow of feed past the gate to the dispensing end of the feeder chute. 
 However, Niemela is silent about the imaging device captures in a field of view a dispensing end of a species-selective feeder chute; the image recognizer which: receives one or more image frames from the imaging device: detects, in the received image frame, arrival of an animal at a dispensing end of the species-selective feeder chute: responsive to detecting an animal appearing in the field of view, determines at least a species of the animal from the image frame; a controller which, responsive the determining of at least the species, operates a gate of the feeder chute to temporarily close to prevent flow of feed past the gate to the dispensing end of the feeder chute to deny access of feed by a non-permitted animal, and which, upon one or more events selected from the group consisting of expiration of a timer and determination by the image recognizer that the non-permitted animal is no longer a the dispensing end of the feeder chute, operates the gate Ser. No. 16/212,024Shane D. WinnPage 4 of 11to allow flow of feed past the gate to the dispensing end of the feeder chute. 
Monk teaches a species-selective feeder system comprising: an imaging device (para. 0015,0022) captures in a field of view a species-selective feeder (figs. 1,3, para. 0015, Monk stated the digital cameras capture video of the surroundings of the feeder 100; this “could mean” that it can cover a field of view of the dispensing end of the feeder, but if not, see Trottier explanation below); an image recognizer (330) which: 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the image recognizer of Niemela be able to detects, in the received image frame, arrival of an animal at a dispensing end of the species-selective feeder chute, responsive to detecting an animal appearing in the field of view, determines at least a species of the animal from the image frame as taught by Monk in order to only recognize species-specific animals that the user desired to feed off of the feeder system and not allow unauthorized animals to feed therein.
In addition, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the controller of Niemela 
Trottier et al. teach a feeder system comprising an imaging device (142,144) captures in a field of view a dispensing end (150) of the food tray (148). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the imaging device of Niemela as modified by Monk captures in a field of view a dispensing end as taught by Trottier et al., since it has been held that rearranging parts of an invention involves only routine skill in the art (depending on where the user wishes to capture the specific animal part(s) because Monk teaches identification of the animal part to identify the specific species to allow feeding). In re Japikse, 86 USPQ 70. 
	The combination of Niemela as modified by Monk and Trottier et al. would result in arrival of the animal at the dispensing end (as relied on Trottier for location of the image device to capture at the dispensing end) of the species-selective feeder chute; to 
For claim 5, Niemela as modified by Monk and Trottier et al. teaches the improved feeder chute system as set forth in claim 1, and further teaches wherein the imaging device comprise a digital video camera (para. 0030 of Niemela). However, if applicant disagrees with the examiner stating that Niemela teaches a digital video camera, Monk teaches a digital video camera (para. 0015). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use a digital video camera as further taught by Monk in place of the camera of Niemela as modified by Monk and Trottier et al. in order to provide a more quality image. 
Claims 4 & 10 are rejected under 35 U.S.C. 103 as being unpatentable over Niemela as modified by Monk and Trottier et al. as applied to claim 1 above, and further in view of Gomas et al. (US 20120275659 A1).
 	For claim 4, Niemela as modified by Monk and Trottier et al. teaches the improved feeder chute system as set forth in claim 1, but is silent about wherein the imaging devices comprise a digital still camera.
 	Gomas et al. teach a system for controlling dispensing of animal feed (para. 0034) comprising a digital still camera (para. 0020) for analyzing the animal’s image for determining weight of the animals and/or feed. It would have been obvious to one 
	For claim 10, Niemela as modified by Monk and Trottier et al. teaches the improved feeder chute system as set forth in claim 1, but is silent about wherein the image recognizer is further configured to determine a weight of the animal, and wherein the controller is further configured to enable and deny access of feed according to permitted weights and non-permitted weights of the animal.
	In addition to the above, Gomas et al. further teach an image recognizer (para. 020,0023) is further configured to determine a weight of the animal (para. 0020,0022, and various other paragraphs).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the image recognizer of Niemela as modified by Monk and Trottier et al. be further configured to determine a weight of the animal as taught by Gomas e al., depending on the user’s preference to allow access to the feeder based on weight, age, species, gender, or the like.
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Niemela as modified by Monk and Trottier et al. as applied to claim 1 above, and further in view of Zimmerman et al. (US 20110192213 A1).
 	For claim 7, Niemela as modified by Monk and Trottier et al. teaches the improved feeder chute system as set forth in claim 1, but is silent about wherein the image recognizer is further configured to determine an age of the animal, and wherein 
	Zimmerman et al. teach a system for controlling dispensing of animal feed comprising an image recognizer (para. 0199,0205,0226) is further configured to determine an age of the animal (para.0019,0022,0092), and wherein a controller is further configured to enable and deny access of feed according to permitted ages and non-permitted ages of the animal (para. 0105,0106,0219; also, the limitation is functional recitation to which the controller can be configured to perform the intended function). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the image recognizer of Niemela as modified by Monk and Trottier et al. be further configured to determine an age of the animal as taught by Zimmerman e al., depending on the user’s preference to allow access to the feeder based on age, species, gender, or the like. 
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Niemela as modified by Monk and Trottier et al. as applied to claim 1 above, and further in view of Zuidhof et al. (US 20180092331 A1).
 	For claim 8, Niemela as modified by Monk and Trottier et al. teaches the improved feeder chute system as set forth in claim 1, but is silent about wherein the image recognizer is further configured to determine a gender of the animal, and wherein the controller is further configured to enable and deny access of feed according to permitted ages and non-permitted genders of the animal.  
	Zuidhof et al. teach a system for controlling dispensing of animal feed comprising an image recognizer (para. 0108) is further configured to determine a gender of the animal (para. 0003, 0110,0112,0115), and wherein a controller (1000) is further configured to enable and deny access of feed according to permitted ages and non-permitted genders of the animal (also, the limitation is functional recitation to which the controller can be configured to perform the intended function). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the image recognizer of Niemela as modified by Monk and Trottier et al. be further configured to determine a gender of the animal as taught by Zuidhof et al., depending on the user’s preference to allow access to the feeder based on age, species, gender, or the like.
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Niemela as modified by Monk and Trottier et al. as applied to claim 1 above, and further in view of Van Den Berg (US 20100006034 A1).
 	For claim 9, Niemela as modified by Monk and Trottier et al. teaches the improved feeder chute system as set forth in claim 1, but is silent about wherein the image recognizer is further configured to determine a size of the animal, and wherein the controller is further configured to enable and deny access of feed according to permitted sizes and non-permitted sizes of the animal.  
	Van Den Berg teaches a system for controlling dispensing of animal feed comprising an image recognizer (para. 0029-0038) is further configured to determine a size of the animal, and wherein a controller (para. 0045,0065) is further configured to enable and deny access of feed according to permitted sizes and non-permitted sizes of the animal (para. 0029-0038; also, the limitation is functional recitation to which the controller can be configured to perform the intended function). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the image recognizer of Niemela as modified by Monk and Trottier et al. be further configured to determine a size of the animal as taught by Van Den Berg, depending on the user’s preference to allow access to the feeder based on size, age, species, gender, or the like.
Response to Arguments
Applicant’s arguments with respect to claims 1,4,5,7-10 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SON T NGUYEN whose telephone number is (571)272-6889. The examiner can normally be reached 9:00 to 4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Poon can be reached on 571-272-6891. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Son T Nguyen/Primary Examiner, Art Unit 3643